t c memo united_states tax_court kenton r fleming petitioner v commissioner of internal revenue respondent docket no filed date kenton r fleming pro_se christopher d bradley for respondent memorandum findings_of_fact and opinion pugh judge respondent determined deficiencies and additions to tax as follows unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the continued year deficiency sec_6651 sec_6651 additions to tax dollar_figure big_number dollar_figure big_number findings_of_fact dollar_figure some of the facts have been deemed stipulated under rule f petitioner lived in georgia at the time he filed the petition during and petitioner was an employee of southern polytechnic state university spsu in marietta georgia in petitioner earned dollar_figure in wages from spsu and in he earned dollar_figure those wages were reflected on forms w-2 wage and tax statement and reported to respondent petitioner neither filed tax returns nor made payments aside from withholdings for either tax_year respondent filed substitutes for returns for petitioner pursuant to sec_6020 reflecting a filing_status of single and claiming standard deductions for both and respondent then issued notices of deficiency to petitioner based on those substitutes for returns on date petitioner timely petitioned the court for redetermination of his tax_liabilities as shown on continued tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar respondent’s transcripts for petitioner’s accounts on date respondent erroneously assessed the amounts determined in the notices of deficiency for and on date respondent entered a litigation freeze code on petitioner’s accounts on date respondent reversed the erroneous assessments and sent petitioner two corresponding notices cp21e one for each year reflecting a zero balance for each year i petitioner’s tax_liabilities opinion under sec_61 gross_income includes all income from whatever source derived including wages the commissioner may reconstruct a taxpayer’s wages from third-party payer reports such as forms w-2 117_f3d_785 5th cir andrews v commissioner tcmemo_1998_316 white v commissioner tcmemo_1997_459 items of gross_income are includible in gross_income for the taxable_year in which the cash-basis taxpayer received them sec_451 petitioner testified that he received the wages from spsu but offered no evidence regarding deductions or credits even after we explained that the purpose of the trial was to redetermine his income and deductions his sole challenge to respondent’s notices of deficiency was that respondent issued him notices cp21e on date that each showed a zero balance and his account transcripts showed a zero balance he argues that those documents should be presumed correct and that they establish that he owes no tax we agree that these documents are correct but they do not prove he has no liability for or they show only that no liability has been assessed under sec_6212 if the irs determines that there is a deficiency in federal_income_tax defined in sec_6211 as the amount by which taxes owed exceeds taxes paid then the irs must issue a notice_of_deficiency to the taxpayer as was done here the irs must wait days to assess the tax determined to be owed in that deficiency_notice or days for notices mailed to foreign addresses additionally under sec_6213 the irs is barred from assessing a taxpayer’s outstanding tax_liability if the taxpayer files a petition for redetermination within that 90-day period and the irs will remain barred from assessing the liability while the taxpayer’s case is pending before us that is what happened here as we explained to petitioner the trial was to establish petitioner’s liabilities once we determine his liabilities and enter our decision respondent must assess those amounts see sec_6215 assessment then will be made by recording the liabilities for the tax owed on petitioner’s account transcript see sec_6203 on the basis of evidence offered at trial we hold that petitioner’s liabilities are as respondent determined in the notice_of_deficiency ii additions to tax respondent determined that petitioner is liable for additions to tax for and under sec_6651 for failure timely to file a valid_return and sec_6651 for failure timely to pay tax shown on a return sec_6651 authorizes the imposition of an addition_to_tax for failure timely to file a return unless it is shown that such failure is due to reasonable_cause and not willful neglect see 469_us_241 a failure timely to file a federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time typically for reasons outside the taxpayer’s control see 114_f3d_366 2d cir aff’g tcmemo_1995_547 sec_301_6651-1 proced admin regs sec_6651 imposes an addition_to_tax for failure timely to pay the amount shown as tax on a return unless the failure was due to reasonable_cause and not willful neglect a substitute for return constitutes the return filed by the taxpayer for purposes of determining the amount of an addition_to_tax under sec_6651 see sec_6651 127_tc_200 aff’d 521_f3d_1289 10th cir 120_tc_163 aff’d without published opinion a f t r 2d 3d cir the commissioner bears the burden of production with respect to a taxpayer’s liability for additions to tax see sec_7491 116_tc_438 once the commissioner carries the burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer had an affirmative defense such as reasonable_cause and good_faith see higbee v commissioner t c pincite we hold that respondent satisfied his burden of establishing that petitioner was required to file returns for and but failed to do so see sec_6012 providing that taxpayers must file returns unless their gross_income does not exceed the sum of the personal_exemption and the standard_deduction for those years we also hold that petitioner failed to pay tax shown as due on valid substitutes for returns for and prepared by respondent under sec_6020 see wheeler v commissioner t c pincite petitioner failed to offer any evidence of reasonable_cause or raise any other challenge to these additions to tax beyond his argument that the irs records showed he had a zero balance accordingly petitioner is liable for the additions to tax under sec_6651 and iii sec_6673 sec_6673 authorizes the court to require a taxpayer to pay a penalty to the united_states in an amount not to exceed dollar_figure whenever it appears to the court that the taxpayer instituted or maintained the proceeding primarily for delay or that the taxpayer’s position in the proceeding is frivolous or groundless petitioner was warned about maintaining frivolous positions and should be familiar with the consequences as we have imposed this penalty on him in the past in several prior cases he conceded his liability rather than going to trial we believe that he knew that the arguments in this case were frivolous and the record before us shows that this case was delayed unnecessarily by his vexatious tactics including his refusal to provide a working telephone number his refusal to stipulate certain issues requiring respondent to move for an order to show cause in fleming v commissioner docket no 14357-10l by order and decision entered date this court granted respondent’s motion for summary_judgment and to impose a penalty under sec_6673 and imposed a penalty of dollar_figure against petitioner why certain proposed facts and evidence should not be established pursuant to rule f and his repeated protestations at trial that no one had explained the erroneous assessment to him even though it was explained in connection with respondent’s motion for summary_judgment nonetheless petitioner did respond to these motions and on the basis of those responses we denied respondent’s motions in part we therefore are constrained not to impose a penalty at this time but again warn him that his arguments and tactics--including tactics that seem intended primarily to delay--may result in further and greater penalties in the future should he persist in making them to reflect the foregoing decision will be entered for respondent
